Name: Commission Regulation (EEC) No 1712/85 of 21 June 1985 amending the German, Greek, English, French, Italian and Dutch versions of Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/46 Official Journal of the European Communities 22. 6 . 85 COMMISSION REGULATION (EEC) No 1712/85 of 21 June 1985 amending the German, Greek, English, French, Italian and Dutch versions of Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries 'Artikel 2THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1626/85 (3) introduced protective measures applicable to imports of certain Morello cherries ; whereas it has been found on examination that, owing to a mistake, certain terms do not appear correctly in the German, Greek, French, Italian and Dutch versions and that certain figures are wrong in the English, French and Italian versions ; whereas it is therefore necessary to amend these versions of Regulation (EEC) No 1626/85 ; ( 1 ) Beim AbschluÃ  der ZollformalitÃ ¤ten zur Ã berfÃ ¼hrung in den zollrechtlichen freien Verkehr vergleichen die Zollstellen bei jeder Warenpartie den Einfuhrpreis mit dem entspre ­ chenden Mindestpreis . (2) Der Mindestpreis gilt als eingehalten , wenn sich aus dem in Absatz 1 genannten Vergleich ergibt, daÃ  der Einfuhrpreis in der WÃ ¤hrung des einfÃ ¼hrenden Mitgliedstaats nicht unter dem Mindestpreis liegt, der am Tag der Annahme der Anmeldung zur UberfÃ ¼hrung in den Zollrechtlich freien Verkehr gilt. (3) Der Einfuhrpreis ist in der Anmeldung zur UberfÃ ¼hrung in den zollrechtlich freien Verkehr anzugeben, und dieser Anmeldung sind sÃ ¤mtliche zur UberprÃ ¼fung dieses Preises erforderlichen Unterlagen beizufÃ ¼gen '. 4 . The French version of Article 2 ( 1 ) is replaced by the following : ' 1 . Les autoritÃ ©s douaniÃ ¨res comparent, pour chaque expÃ ©dition, au moment de l'accomplisse ­ ment des formalitÃ ©s douaniÃ ¨res de mise en libre pratique , le prix Ã l'importation avec le prix minimal correspondant'. 5 . The Dutch version of Article 2 (2) is replaced by the following : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1626/85 is hereby amended as follows : 1 . In the title of the Regulation, the table to Article 1 ( 1 ), the Annex on countervailing charges, in the German, Greek, Italian and Dutch versions, the term or terms 'Morellen', 'Kepaaitbv Morello/ Kep&amp;aia Morello' 'marasche' and 'morellen' are replaced respectively by the term or terms 'Sauer ­ kirschen', '6i)acrivcov/Buaaiva' 'amarene' and 'morellen (zure kersen)'. 2 . The Italian version of subheading B II b) in the table to Article 1 ( 1 ), opposite CCT heading No ex 20.06, is replaced by the following : 2 . De minimumprijs bij invoer is in acht genomen wanneer uit de in lid 1 bedoelde verge ­ lijking blijkt dat de in de munteenheid van de Lid-Staat van invoer uitgedrukte invoerprijs niet lager is dan de minimumprijs die geldt op de dag waarop de aangifte ten invoer tot verbruik wordt aanvaard'. 6 . The German version of the second indent of Article 4 (2) is replaced by the following : '  beim Schienentransport den Frachtbrief, der von der BahnbehÃ ¶rde des Lieferlandes vor diesem Tag angenommen wurde ', 'b) con aggiunta di zuccheri , in imballaggi imme ­ diati di contenuto netto di 1 kg o meno : ex 8 . amarene sciroppate'. 7 . The German version of Article 4 (3) is replaced by the following ;3 . The German version of Article 2 is replaced by the following : (3) Die AbsÃ ¤tze 1 und 2 gelten nur, soweit die Anmeldung zur UberfÃ ¼hrung in den zollrechtlich freien Verkehr vor dem 15 . September 1985 ange ­ nommen ist'. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3 OJ No L 156, 15 . 6 . 1985, p. 13 . 22. 6 . 85 Official Journal of the European Communities No L 163/47 8 . The Italian version of the second subparagraph of Article 5 is replaced by the following : voce 20.06 B II b) 8 della tariffa doganale comune' : 'Esso Ã ¨ applicabile fino al 9 maggio 1986 . 9 . The Italian version of the text in limine in point 3 in the Annex on countervailing charges is replaced by the following : 10 . In the table set out under point 4 of the Annex on countervailing charges the figure 51,09 in the central column is replaced by 52,09 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. '3 . Amarene sciroppate, in imballaggi immediati di contenuto netto di 1 kg o meno, della sotto ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 June 1985. For the Commission Frans ANDRIESSEN Vice-President